Citation Nr: 1518595	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a hand/fingernail fungus disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a foot/toenail fungus disability.

3.  Entitlement to service connection for a hand/fingernail fungus disability.  

4.  Entitlement to service connection for a foot/toenail fungus disability.  

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2015 decisions of the Nashville, Tennessee, Regional Office (RO).

On his July 2010 Appeal to Board of Veterans' Appeals (VA Form 9) and in a September 2010 statement, the Veteran requested a Board hearing at his local RO related to the appeal; however, in an August 2011 statement from the Veteran's representative, the request was properly withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2014).  Thus, the Board will proceed with appellate review.  

Based on a review of the evidence of record, the Board has recharaterized the service connection claim for multiple myeloma as a service connection claim for a skin disability to reflect most accurately the benefit sought by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a hand/fingernail fungus disability, a foot/toenail disability, a skin disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO found that there was insufficient evidence to confirm the Veteran's claimed hand/fingernail fungus and foot/toenail fungus disabilities were currently diagnosed, related to service, or had an in-service onset, the Veteran did not appeal the decision.

2.  Evidence associated with the claims file since the March 2006 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the hand/fingernail fungus disability claim for service, and raises a reasonable possibility of substantiating the claim.

3.  Evidence associated with the claims file since the March 2006 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the foot/toenail fungus disability claim for service, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision in which the RO denied respective service connection for hand/fingernail fungus and foot/toenail fungus disabilities is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the RO's March 2006 rating decision became final is new and material, the criteria for reopening the claim for service connection for a hand/fingernail fungus disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As pertinent evidence received since the RO's March 2006 rating decision became final is new and material, the criteria for reopening the claim for service connection for a foot/toenail fungus disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claims for hand/fingernail fungus, and foot/toenail fungus, and to this extent, the Board is granting the only aspect of the appeal decided at this time.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initial service connection claims for hand/fingernail fungus, and foot/toenail fungus were respectively considered and denied in a March 2006 rating decision.  The decision noted that there was insufficient evidence to establish the claimed disabilities (A) were currently diagnosed, (B) were related to military service, pusumtively or otherwise, or (B) had an onset in service.  The Veteran did not appeal the decision, and thus, the March 2006 decision became final as to the evidence of record and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(c).

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran sought to reopen his respective service connection claims hand/fingernail fungus, and foot/toenail fungus in August 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the March 2006 decision became final, additional evidence has been associated with the claims file.  The evidence includes the Veterans multiple medical records, such as a September 2009 VA treatment record reporting his diagnosis of tinea unguium.  The Veteran has also provided numerous statements as to the nature and circumstances surrounding the respectively claimed hand/fingernail fungus, and foot/toenail fungus disabilities.

This evidence is "new" in that it was not before agency decision makers at the time of the March 2006 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of whether the Veteran has a current disability (tinea unguium) related to service or relates to unestablished facts necessary to substantiate the respective claims.  This evidence is presumed credible solely for purposes of reopening, and raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the for service connection claims for hand/fingernail fungus, and foot/toenail fungus disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen the service connection claim for a hand/fingernail fungus disability has been received, to this extent, the appeal is granted.  

New and material evidence sufficient to reopen the service connection claim for a foot/toenail fungus disability has been received, to this extent, the appeal is granted.  


REMAND

Having reopened the service connection claims for hand/fingernail fungus and foot/toenail fungus disabilities, VA has a duty to assist in the development of the claims, by conducting appropriate medical inquiry.  The Veteran provides a competent account of relevant symptomatology and post-service onset.  Further, the competent medical evidence suggests the Veteran may have a currently diagnosed hand/fingernail fungus and foot/toenail fungus disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran must be provided examinations.  

The Veteran also provides a competent account of skin symptomatology and a September 2009 VA treatment record confirms a current diagnosis of urticaria, which is a skin disability.  Id.  Thus, the Veteran must be provided an appropriate VA examination.    

The most recent VA treatment records relevant to the Veteran's claimed disabilities are dated in September 2009 and there are likely more treatment records available.  In an October 2010 submission, the Veteran also reports receiving relevant private treatment after service; however, the record does not reflect adequate attempts to obtain reasonably identified private treatment records.  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran was issued a March 2015 rating decision, denying service connection for a bilateral hearing loss and tinnitus.  Although improperly characterized as an Informal Hearing Presentation by his representative, the March 2015 statement is a timely Notice of Disagreement to the denial of the Veteran's service connection claims.  The claims are listed as issues 6 and 7 on the Title Page above.  However, the AOJ has not responded to this Notice of Disagreement with a Statement of the Case address the issue.  The Board finds that a Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ascertain all sources of private treatment or evaluation for any hand/fingernail fungus, foot/toenail fungus, and/or skin conditions, since separation, including private physician Ramalinge R. Yalamanchi, M.D.  Undertake appropriate efforts to attempt to obtain any identified records.  All development efforts are to be in writing and associated with the claims folder. 

2.  Obtain all outstanding VA treatment and/or hospitalization records dated since September 2009 related to the Veteran's hand/fingernail fungus, foot/toenail fungus, and/or skin conditions.  Any negative response(s) must be in writing and associated with the claims folder. 

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination(s) related to his claimed hand/fingernail fungus, foot/toenail fungus, and skin conditions with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner(s) is to diagnose all hand/fingernail fungus, foot/toenail fungus, or skin conditions, if any is present.

Then, as to any diagnosed condition, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the condition:

(A) had its onset in-service or within one year of separation; 

(B) is related to the Veteran's period of military service, including conceded herbicide exposure; 

(C) was caused by any service-connected disability (i.e., lung cancer, and posttrematic stress disorder); or

(D) is aggravated by any service-connected disability (i.e., lung cancer, and posttrematic stress disorder).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

4.  Then, readjudicate the present matters on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

5.  Issue a Statement of the Case addressing entitlement to service connection for bilateral hearing loss and tinnitus.  The denial was contained in a March 2015 rating decision.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


